DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgement is made of applicant’s priority claim to: (i) Japan application no. 2019-225189 filed in the Japan Patent Office on 12/13/2019; and (ii) Japan application no. 2020-051237 filed in the Japan Patent Office on 03/23/2020.  On 01/12/2021, electronic copies of these documents were retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Quayle Action
3.	This application is in condition for allowance except for the following formal matters: 
Drawing Objection
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification:  Paragraph [0058] of the originally filed specification refers to the last channel as being SLk, however none of the figures depict SLk.  Instead, FIG. 1 shows SLm as being a last channel.  Paragraphs [0027], [0029], [0037]-[0038] and [0041]-[0042] also refer to source line SLk.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
Specification Objection
6.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “SOURCE DRIVER ADJUSTS THE TIME FOR OUTPUTTING OF PIXEL DATA TO A DATA LINE BASED ON ITS LENGTH TO THE DATA LINE, AND DISPLAY DEVICE”.
Claim Objections
7.	Claims 1-13 are objected to because of the following informalities:  
	Claim 1 at line 6 needs to be changed from “the basis of the image signal data” to “a basis of the image signal data” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-4 that depend upon claim 1.
	Claim 3 at line 6 needs to be amended to remove the extra space between “timing difference” and “increases”.  Appropriate correction is required.
	Claim 4 at lines 4-5 needs to be changed from “the basis of a counter value of the counter” to “a basis of a counter value of the counter” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 5 at line 29 needs to be amended to remove the extra space between “supplied to” and “a prescribed number”.  Appropriate correction is required.  This objection applies to claims 6-9 that depend upon claim 5.
  	Claim 5 at line 37 needs to be changed from “the basis of an output delay time” to “a basis of an output delay time” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 6-9 that depend upon claim 5.
	Claim 8 at lines 12-13 needs to be changed from “the basis of the setting information for the delay time of the first channel” to “a basis of the setting information for the delay time of the first channel”.  This claim amendment would provide proper claim 9 that depend upon claim 8.
Claim 10 at line 6 needs to be changed from “the basis of the image signal data” to “a basis of the image signal data” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 11-13 that depend upon claim 10.
Claim 10 at line 6 needs to be changed from “the basis of the image signal data” to “a basis of the image signal data” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 11-13 that depend upon claim 10.
Claim 10 at lines 15-16 needs to be changed from “the pixel data pieces signal” to “a pixel data pieces signal” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 11-13 that depend upon claim 10.
Claim 10 at line 24 needs to be amended to remove an extra space between “supplied to” and “a prescribed number of pixel units”.  Appropriate correction is required.  This objection applies to claims 11-13 that depend upon claim 10.
Claim 10 at line 32 needs to be changed from “the basis of an output delay time” to “a basis of an output delay time” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 11-13 that depend upon claim 10.
Claim 12 at lines 4-5 needs to be changed from “the prescribed timing” to “a prescribed timing” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 13 that depends upon claim 12.
Claim 12 at lines 11-12 needs to be changed from “the basis of the setting information” to “a basis of the setting information” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the basis of the setting information” in claim 12 at lines 14-15.  Appropriate correction is required.  This objection applies to claim 13 that depends upon claim 12.
Claim 12 at line 14 needs to be changed from “the second delay time” to “a second delay time” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 13 that depends upon claim 12.
Potentially Allowable Subject Matter
8.	Claims 1-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
9.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    3399
    4966
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2940
    3715
    media_image2.png
    Greyscale

Independent claim 1 identifies the distinct features: “a data latch unit(FIG. 2: 21) configured to sequentially output, from m output terminals(FIG. 2: Q1-Qk) corresponding to the m source lines(FIG. 1: SL1-SLm), the m pixel data pieces included in an acquired pixel data piece group (¶0136); a gradation voltage conversion unit(FIG. 1: 22) configured to sequentially acquire the m pixel data pieces (¶0136) outputted from the data latch unit(FIG. 2: 21); wherein the timing control unit(FIG. 2: 24) controls the timing for the outputting from the data latch unit(FIG. 2: 21) such that as a length of the source lines(FIG. 1: SL1-SLm) from the source driver(FIG. 1: 14-1 to 14-p), to the pixel columns(FIG. 1: columns of P11 to Pnm) increases, a timing difference decreases between a timing at which the pixel data piece groups corresponding to the ones of the gradation voltage signals supplied to the pixel columns(FIG. 1: columns of P11 to Pnm) are acquired (¶0136) by the data latch unit(FIG. 2: 21), and a timing at which the m pixel data pieces included in the pixel data piece groups are outputted (¶0136) by the data latch unit(FIG. 2: 21)”, with all other limitations as claimed.
Higuchi and U.S. Patent Pub. No. 2007/0171171 A1 to Hector et al. (“Hector”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

More specifically as to claim 1, Higuchi discloses a source driver(13)(FIGs. 1-2; ¶¶0040, 0043) connected to a display panel(20)(FIG. 1; ¶0038) having m source lines(D1-Dn)(FIG. 1; ¶0038) and n gate lines(S1-Sm)(FIG. 1; ¶0038) (m and n being integers of 2 or greater) (FIG. 1: D1-Dn, S1-Sm; ¶0038), and mxn pixel units provided in a matrix (FIG. 1: D1-Dn, S1-Sm; ¶0038) at respective intersections between the m source lines (D1-Dn)(FIG. 1; ¶0038) and the n gate lines(S1-Sm)(FIG. 1; ¶0038), the source driver(13)(FIGs. 1-2; ¶¶0040, 0043) being configured to receive one frame of an image data signal(VPS)(FIG. 1: 11, 13; ¶¶0040, 0042) formed by a sequence of n pixel data piece groups that each include m pixel data pieces (¶¶0040, 0042, 0044) and to generate gradation voltage signals(V1-V960)(FIG. 2: 134; ¶0051) to be supplied to the mxn pixel units (FIG. 1: D1-Dn, S1-Sm; ¶¶0038, 0042, 0044, 0051) on the basis of the image data signal(VPS)(FIG. 1: 11, 13; ¶¶0040, 0042, 0044), the source driver(13)(FIGs. 1-2; ¶¶0040, 0043) comprising:
a data latch unit(130, 131, 133)(FIG. 2; ¶¶0044-0045, 0048), configured to sequentially acquire the n pixel data piece groups (¶¶0040, 0042, 0044) from the image data signal(VPS)(FIGs. 1-2; ¶¶0040, 0042, 0044) at a prescribed period (¶0044 – when the image data signal {FIGs. 1-2: VPS} is sent from the drive controller {FIG. 1: 11} to the data latch unit {FIG. 2: 130, 131, 132} may be considered to be a prescribed period) and output, from m output terminals(Y1 to Y960)(FIGs. 2-3: 133; ¶¶0048-0050, 0101-0102) corresponding to the m source lines(D1-Dn)(FIG. 1; ¶¶0038, 0048), the m pixel data pieces (¶¶0040, 0042, 0044, 0048) included in an acquired pixel data piece group(12 pieces of data)(¶0048);
a gradation voltage conversion unit(134)(FIG. 2; ¶0048) configured to acquire the m pixel data pieces(12 pieces of data)(¶¶0048, 0050, 0101-0102) outputted from the data latch unit(130, 131, 133)(FIG. 2: 133: Y1 to Y960; ¶¶0044-and convert the pixel data pieces(12 pieces of data)(¶0048) to m gradation voltages(V1-V960)(FIG. 2: 134; ¶0051);
an output unit(135)(FIG. 2; ¶0051) configured to amplify and output the m gradation voltages(V1-V960)(FIG. 2: 134; ¶0051) to the m source lines(D1-Dn)(FIGs. 1-2: 135, G1-G960; ¶¶0038, 0051); and
a timing control unit(132)(FIGs. 2, 4; ¶¶0046, 0053-0054) configured to control a timing (FIGs. 2-3: 132, CL1-CL80; ¶¶0046, 0053-0054) for outputting the m pixel data pieces(12 pieces of data)(¶¶0048, 0050) from the data latch unit(130, 131, 133)(FIG. 2: 133: Y1 to Y960; ¶¶0044-0045, 0048, 0050),
wherein each of the n pixel data piece groups (¶¶0040, 0042, 0044) corresponds to ones of the gradation voltage signals supplied respectively to n pixel columns (FIG. 1: S1-Sm; ¶¶0038, 0042, 0044, 0051) constituted of pixel units (FIG. 1: D1-Dn, S1-Sm; ¶0038) disposed along each of the n gate lines(S1-Sm)(FIG. 1; ¶0038), and
wherein the timing control unit(132)(FIGs. 2, 4; ¶¶0046, 0053-0054) controls the timing for the outputting from the data latch unit(130, 131, 133)(FIG. 2; ¶¶0044-0045, 0048, 0050).
Higuchi does not expressly disclose a data latch unit configured to sequentially output, from m output terminals corresponding to the m source lines, the m pixel data pieces included in an acquired pixel data piece group; a gradation voltage conversion unit configured to sequentially acquire the m pixel data pieces outputted from the data latch unit; wherein the timing control unit controls the timing for the outputting from the data latch unit such that as a length of the source lines from the source driver, to the pixel columns increases, a timing difference decreases between a timing at which the pixel data piece groups corresponding to the ones of the gradation voltage signals supplied to the pixel columns are acquired by the data latch unit, and a timing at which the m pixel data pieces included in the pixel data piece groups are outputted by the data latch unit.
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Hector discloses wherein the timing control unit(40)(FIGs. 1, 6; ¶¶0029, 0045) controls the timing for the outputting from the source driver(35)(FIG. 6: 40, 31; ¶0029, especially – “Video information signals are supplied to the column conductors 16 from a column driver circuit 35, here shown in basic form, comprising one or more shift register/sample and hold circuits…The column driver circuit 35 is also supplied over the bus 31 with timing pulses from the display controller 40.  The video signals and timing pulses are supplied in synchronization with row scanning”) such that as a length of the source lines(16)(FIG. 1; ¶0026) from the source driver(35)(FIG. 6; ¶0029), to the pixel columns(column of 10s)(FIG. 1; ¶0026) increases (FIGs. 1, 5: 10; ¶¶0026, 0036, 0039, 0044), a timing difference decreases between a timing at which the pixel data corresponding to the ones of the voltage signals supplied to the pixel columns(column of 10s)(FIGs. 1, 5-6: 16, 35, 68; ¶¶0008, 0026, 0047-0048 – the row selection pulses sequentially increase in width for as rows of pixels increase in distance from the source driver {FIGs. 1, 6: 35}.) are acquired by the timing controller(40)(FIG. 6; ¶0049), and a timing at which the m pixel data pieces included in the pixel data are outputted by the timing controller(40)(FIG. 6; ¶¶0049-0051 – since the data signals output to the source lines are synchronized to the scan pulses applied to the gate lines, since the scan signals {FIG. 5: 52, 54, 56} increase in size by being output earlier in time and remaining longer in time than a previous scan signal, then the data signals are also output earlier in time and remain longer in time to be in sync with their corresponding scan signals).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Higuchi with Hector to provide a source driver connected to a display panel that allows the display panel to properly display an image even if it the display panel has a large number of rows or is driven at a high frame frequency (see e.g., ¶¶0007-0008, 0017, 0034).
Higuchi modified by Hector does not teach a data latch unit configured to sequentially output, from m output terminals corresponding to the m source lines, the m pixel data pieces included in an acquired pixel data piece group; a gradation voltage conversion unit configured to sequentially acquire the m pixel data pieces outputted from the data latch unit; wherein the timing control unit controls the timing for the outputting from the data latch unit such that as a length of the source lines from the source driver, to the pixel columns increases, a timing difference decreases between a timing at which the pixel data piece groups corresponding to the ones of the gradation voltage signals supplied to the pixel columns are acquired by the data latch unit, and a timing at which the m pixel data pieces included in the pixel data piece groups are outputted by the data latch unit (emphasis added), with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Independent claim 5 identifies the distinct features: “a data latch unit(FIG. 7: 21) configured to sequentially acquire the pixel data pieces(FIG. 7: PD) forming the image data signal(FIG. 7: VDS); a gradation voltage conversion unit(FIG. 2: 22) configured to sequentially acquire the prescribed number of pixel data pieces; 
a first output delay setting unit(FIG. 7: 41) configured to set a first delay time such that a time interval from acquisition to output by the data latch unit of pixel data pieces corresponding to gradation voltage signals to be supplied to a prescribed number of pixel units increases as a length of the gate lines from the gate driver to the prescribed number of pixel units increases (¶0137); and
a second output delay setting unit(FIG. 7: 42) configured to set a second delay time such that a time interval from acquisition to output by the data latch unit of the pixel data pieces corresponding to the gradation voltage signals to be supplied to the prescribed number of pixel units decreases as a distance from the source driver to each of the gate lines, on which each of the prescribed number of pixel units is disposed, increases (¶0136), and
wherein the timing for outputting the pixel data pieces from the data latch unit is controlled on the basis of an output delay time determined according to the first delay time and the second delay time (¶0120)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0221276 A1 to Ishii, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

claim 5, Ishii discloses a display device (FIG. 1; ¶0028), comprising:
a display panel(20)(FIG. 1; ¶0029) having m source lines(D1-Dn)(FIG. 1; ¶0029) and n gate lines(S1-Sm)(FIG. 1; ¶0029) (m and n being integers of 2 or greater)(FIG. 1: D1-Dn, S1-Sm; ¶0029), and mxn pixel units (FIG. 1: D1-Dn, S1-Sm; ¶0029) provided in a matrix (FIG. 1: D1-Dn, S1-Sm; ¶0029) at respective intersections between the m source lines(D1-Dn)(FIG. 1; ¶0029) and the n gate lines(S1-Sm)(FIG. 1; ¶0029);
a display controller(1)(FIG. 1; ¶0030) configured to output an image data signal(PDS)(FIG. 1: 1; ¶0030) formed by a sequence of a plurality of pixel data pieces (¶0030);
a gate driver(12A)(FIG. 1; ¶0031) configured to supply a gate signal to the mxn pixel units (FIG. 1: D1-Dn, S1-Sm; ¶0029) through the n gate lines(S1-Sm)(FIG. 1; ¶0031); and
a plurality of source drivers(3a-3e)(FIGs. 1-2; ¶¶0033, 0036) that are provided for every prescribed number of source lines(one of: D1-DK, DK+1-DL, DL+1-DY, DY+1-DQ, DQ+1-DN)(FIG. 1; ¶0029) among the m source lines(D1-Dn)(FIG. 1; ¶0029), the plurality of source drivers(3a-3e)(FIGs. 1-2; ¶¶0033, 0036) being configured to receive supply of the image data signal(PDS)(FIGs. 1-2; ¶¶0030, 0037) from the display controller(1)(FIG. 1: 3a-3e; ¶0030), and being configured to each output, to the prescribed number of source lines(one of: D1-DK, DK+1-DL, DL+1-DY, DY+1-DQ, DQ+1-DN)(FIG. 1; ¶0029), a gradation voltage signal(G1-GK)(FIG. 2: 135, 136, V1-VK; ¶0048) based on the image data signal(PDS)(FIGs. 1-2; ¶¶0030, 0037) according to a timing at which the gate signal is supplied from the gate driver(2A)(FIG. 1:S1-SM; ¶¶0029, 0060),
wherein each of the plurality of source drivers(3a-3e)(FIGs. 1-2; ¶¶0033, 0036) includes:
a data latch unit(132, 133)(FIG. 2; ¶¶0038, 0039) configured to acquire the pixel data pieces forming the image data signal(PDS)(FIGs. 1-2: 131, 132; ¶¶0030, 0037-0038) at a prescribed period for each of a prescribed number of pixel data pieces(P1-PK)(FIG. 2; ¶¶0037-0038), and to output the prescribed number of pixel data pieces(P1-PK)(FIG. 2: R1-RK; ¶¶0037-0038) from output terminals(Y1-YK)(FIG. 2; ¶0047) corresponding to the prescribed number of source lines(one of: D1-DK, DK+1-DL, DL+1-DY, DY+1-DQ, DQ+1-DN)(FIG. 1; ¶0029);
a gradation voltage conversion unit(135)(FIG. 2; ¶0048) configured to acquire the prescribed number of pixel data pieces(P1-PK)(FIG. 2; ¶¶0037-0038) outputted from the data latch unit(132, 133)(FIG. 2: Y1-YK; ¶¶0038, 0039) and to convert a pixel data pieces signal(P1-PK)(FIG. 2; ¶¶0037-0038) to a prescribed number of gradation voltage signals(V1-VK)(FIG. 2: 135; ¶0048);
an output unit(136)(FIG. 2; ¶0048) configured to amplify and output the prescribed number of gradation voltage signals(G1-GK)(FIG. 2; ¶0048) to the prescribed number of source lines(one of: D1-DK, DK+1-DL, DL+1-DY, DY+1-DQ, DQ+1-DN)(FIG. 1; ¶0029); and
a timing control unit(134)(FIGs. 2-3; ¶0039) configured to control a timing for outputting the pixel data pieces(P1-PK)(FIG. 2: Y1-Y5; ¶¶0030, 0037-0038, 0047) from the data latch unit(132, 133)(FIG. 2; ¶¶0038, 0039),
wherein the timing control unit(134)(FIGs. 2-3; ¶0039) includes:
a first output delay setting unit(321)(FIG. 4; ¶0055) configured to set a first delay time (FIG. 4: 321; ¶0056); and
a second output delay setting unit(322)(FIG. 4; ¶0055) configured to set a second delay time(FIG. 4: 322; ¶0057).
Ishii does not expressly disclose a data latch unit configured to sequentially acquire the pixel data pieces forming the image data signal; a gradation voltage conversion unit configured to sequentially acquire the prescribed number of pixel data pieces; 
a first output delay setting unit configured to set a first delay time such that a time interval from acquisition to output by the data latch unit of pixel data pieces corresponding to gradation voltage signals to be supplied to a prescribed number of pixel units increases as a length of the gate lines from the gate driver to the prescribed number of pixel units increases; and
a second output delay setting unit configured to set a second delay time such that a time interval from acquisition to output by the data latch unit of the pixel data pieces corresponding to the gradation voltage signals to be supplied to the prescribed number of pixel units decreases as a distance from the source driver to each of the gate lines, on which each of the prescribed number of pixel units is disposed, increases, and
wherein the timing for outputting the pixel data pieces from the data latch unit is controlled on the basis of an output delay time determined according to the first delay time and the second delay time(emphasis added), with all other limitations as claimed.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Independent claim 10 identifies the distinct features: “a data latch unit(FIG. 7: 21) configured to sequentially acquire the pixel data pieces(FIG. 7: PD) included in the image data signal(FIG. 7: VDS); 
a first output delay setting unit(FIG. 7: 41) configured to set a first delay time such that a time interval from acquisition to output by the data latch unit of pixel data pieces corresponding to gradation voltage signals to be supplied to a prescribed number of pixel units increases as a length of the gate lines from the gate driver to the prescribed number of pixel units increases (¶0137); and
a second output delay setting unit(FIG. 7: 42) configured to set a second delay time such that a time interval from acquisition to output by the data latch unit of the pixel data pieces corresponding to the gradation voltage signals to be supplied to the prescribed number of pixel units decreases as a distance from the source driver to each of the gate lines, on which each of the pixel units is disposed, increases (¶0136), and
wherein the timing for outputting the pixel data pieces from the data latch is controlled on the basis of an output delay time determined according to the first delay time and the second delay time (¶0120)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0011703 A1 to Higuchi, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 10, Higuchi discloses a source driver(13)(FIGs. 1-2; ¶¶0040, 0043) that is connected to a display panel(20)(FIG. 1; ¶0038) having m source lines(D1-Dn)(FIG. 1; ¶0038) and n gate lines(S1-Sm)(FIG. 1; ¶0038) (m and n being integers of 2 or greater) (FIG. 1: D1-Dn, S1-Sm; ¶0038), and mxn pixel units provided in a matrix (FIG. 1: D1-Dn, S1-Sm; ¶0038) at respective intersections between the m source lines (D1-Dn)(FIG. 1; ¶0038) and the n gate lines(S1-Sm)(FIG. 1; ¶0038), the source driver(13)(FIGs. 1-2; ¶¶0040, 0043) being configured to receive an image data signal(VPS)(FIG. 1: 11, 13; ¶¶0040, 0042) formed by a sequence of a plurality of pixel data pieces (¶¶0040, 0042, 0044), to generate gradation voltage signals(V1-V960)(FIG. 2: 134; ¶0051) to be supplied to a plurality of pixel units on a prescribed number of source lines (S1-Sm)(FIG. 1: D1-Dn; ¶¶0038, 0042, 0044, 0051) among the m source lines(S1-Sm)(FIG. 1: D1-Dn; ¶¶0038, 0042, 0044, 0051) on the basis of the image data signal(VPS)(FIG. 1: 11, 13; ¶¶0040, 0042, 0044), and to output the gradation voltage signals(V1-V960)(FIG. 2:  to the prescribed number of source lines(D1-Dn)(FIGs. 1-2: 135, G1-G960; ¶¶0038, 0051) according to a timing to supply a gate signal from a gate driver(12A)(FIG. 1: S1-Sm; ¶0032) connected to the n gate lines(S1-Sm)(FIG. 1; ¶0038) to the plurality of pixel units (FIG. 1: D1-Dn, S1-Sm; ¶0038), the source driver(13)(FIGs. 1-2; ¶¶0040, 0043) comprising:
a data latch unit(130, 131, 133)(FIG. 2; ¶¶0044-0045, 0048) configured to sequentially acquire the pixel data pieces (¶¶0040, 0042, 0044) included in the image data signal(VPS)(FIGs. 1-2; ¶¶0040, 0042, 0044) at a prescribed period (¶0044 – when the image data signal {FIGs. 1-2: VPS} is sent from the drive controller {FIG. 1: 11} to the data latch unit {FIG. 2: 130, 131, 132} may be considered to be a prescribed period) for each of a prescribed number of pixel data pieces (¶¶0040, 0042, 0044, 0048), and to output the pixel data pieces (¶¶0040, 0042, 0044, 0048) from output terminals(Y1 to Y960)(FIGs. 2-3: 133; ¶¶0048-0050, 0101-0102) corresponding to the prescribed number of source lines(D1-Dn)(FIG. 1; ¶¶0038, 0048);
a gradation voltage conversion unit(134)(FIG. 2; ¶0048) configured to acquire the prescribed number of pixel data pieces(12 pieces of data)(¶¶0048, 0050, 0101-0102) outputted from the data latch unit(130, 131, 133)(FIG. 2: 133: Y1 to Y960; ¶¶0044-0045, 0048, 0050) and to convert the pixel data pieces(12 pieces of data)(¶0048) signal (¶0048) to a prescribed number of gradation voltage signals(V1-V960)(FIG. 2: 134; ¶0051);
an output unit(135)(FIG. 2; ¶0051) configured to amplify and output the prescribed number of gradation voltage signals(V1-V960)(FIG. 2: 134; ¶0051) to the prescribed number of source lines(D1-Dn)(FIGs. 1-2: 135, G1-G960; ¶¶0038, 0051); and
a timing control unit(132)(FIGs. 2, 4; ¶¶0046, 0053-0054) configured to control a timing (FIGs. 2-3: 132, CL1-CL80; ¶¶0046, 0053-0054) for outputting the pixel data pieces(12 pieces of data)(¶¶0048, 0050) from the data latch unit(130, 131, 133)(FIG. 2: 133: Y1 to Y960; ¶¶0044-0045, 0048, 0050), 
wherein the timing control unit(132)(FIGs. 2, 4; ¶¶0046, 0053-0054) includes:
a first output delay setting unit(321)(FIG. 4; ¶0055) configured to set a first delay time (FIG. 4: 321; ¶0056); and
a second output delay setting unit(322)(FIG. 4; ¶0055) configured to set a second delay time (FIG. 4: 322; ¶0057).
Higuchi does not expressly disclose a data latch unit configured to sequentially acquire the pixel data pieces included in the image data signal; a first output delay setting unit configured to set a first delay time such that a time interval from acquisition to output by the data latch unit of pixel data pieces corresponding to gradation voltage signals to be supplied to a prescribed number of pixel units increases as a length of the gate lines from the gate driver to the prescribed number of pixel units increases; and
a second output delay setting unit configured to set a second delay time such that a time interval from acquisition to output by the data latch unit of the pixel data pieces corresponding to the gradation voltage signals to be supplied to the prescribed number of pixel units decreases as a distance from the source driver to each of the gate lines, on which each of the pixel units is disposed, increases, and
wherein the timing for outputting the pixel data pieces from the data latch is controlled on the basis of an output delay time determined according to the first delay time and the second delay time, with all other limitations as claimed.
Other Relevant Prior Art
10.	Other relevant prior art includes:
U.S. Patent Pub. No. 2009/0184913 A1 to Sato discloses the time taken for writing into a pixel is controlled on the basis of the wiring resistance and wiring capacitance of each signal line for each pixel (see e.g., ¶¶0014, 0058-0059).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Conclusion
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692